DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action regarding Application No. 16/929,701, filed on 7/15/2020, where Claims 1-12 are pending.


 Claim Objections

Claim 7 is objected to because of the following informalities:  Regarding Claim 7, lines 3-4, the claim language, as it currently appears, is grammatically incorrect in that the language including "... a data communication device for transmitting and receiving medical database to and from remote servers ..." likely should have instead appeared as being "... a data communication device for transmitting and receiving a medical database to and from remote servers ... ," or "... a data communication device for transmitting and receiving medical databases to and from remote servers ....".  Appropriate correction is required.


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.

Step 1:
	Claims 1 and 7 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1 and 7 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 2-6 and 8-12 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.


Step 2A Prong 1:
	Claims 1 and 12, when combined, recite “A method for prescribing healthcare guidelines to an incarcerated inmate comprising: receiving identification of an inmate; collecting health information from the inmate; prompting for additional health information based on the collected health information; storing the collected health information into an inmate database; comparing the collected health information for the inmate against a medical database; identifying a health condition based on a comparison result; and prescribing a treatment guideline according to the identified health condition; [and] an apparatus, for prescribing healthcare guidelines to an incarcerated inmate, comprising: a data communication device for transmitting and receiving medical database to and from remote servers; a display device for displaying healthcare guidelines to a user; an IO controller for receiving health information of the inmate from the user; a storage unit for storing computer programs, the medical data and an inmate database; and a controller for executing the computer programs that causes the 

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), including such steps as “... A method for prescribing healthcare guidelines to an incarcerated inmate comprising: receiving identification of an inmate; collecting health information from the inmate; prompting for additional health information based on the collected health information; storing the collected health information into ... comparing the collected health information for the inmate against ... identifying a health condition based on a comparison result; and prescribing a treatment guideline according to the identified health condition ... for prescribing healthcare guidelines to an incarcerated inmate, comprising ... for transmitting and receiving medical database to and from ... [and] the medical data,” for example, which constitute organizing human activity (See, for example, Para. [0023] of the Specification of the instant Application, which states “The RHI of an inmate may be gathered through observation when the inmate is taken into custody and the observable RHI includes alertness of the inmate, age, size, height, weight, skin pallor, skin complexion, etc.  The RHI may also be acquired by placing a wearable device on the inmates to acquire RHI (pulse, temperature, blood pressure, etc.) ....”).

	Accordingly, Claims 2-6 and 8-12 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception.  MPEP 2106.05(f).

Claims 1 and 12, when combined, recite “A method for prescribing healthcare guidelines to an incarcerated inmate comprising: receiving identification of an inmate; collecting health information from the inmate; prompting for additional health information based on the collected health information; storing the collected health information into an inmate database; comparing the collected health information for the inmate against a medical database; identifying a health condition based on a comparison result; and prescribing a treatment guideline according to the identified health condition; [and] an apparatus, for prescribing healthcare guidelines to an incarcerated inmate, comprising: a data communication device for transmitting and receiving medical database to and from remote servers; a display device for displaying healthcare guidelines to a user; an IO controller for receiving health information of the inmate from the user; a storage unit for storing computer programs, the medical data and an inmate database; and a controller for executing the computer programs that causes the apparatus to ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claims 1 and 12, when combined, of the instant Application, recite elements which include “ ... an inmate database ... a medical database ... an apparatus ... a data communication device ... remote servers; a display device for displaying healthcare guidelines to a user; an IO controller for receiving health information of the inmate from the user; a store unit for storing computer programs ... and an 

Accordingly, Claims 2-6 and 7-12 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. 2106.05(d).

	Claims 1 and 12, when combined, recite “A method for prescribing healthcare guidelines to an incarcerated inmate comprising: receiving identification of an inmate; collecting health information from the inmate; prompting for additional health information based on the collected health information; storing the collected health information into an inmate database; comparing the collected health information for the inmate against a medical database; identifying a health condition based on a comparison result; and prescribing a treatment guideline according to the identified health condition; [and] an apparatus, for prescribing healthcare guidelines to an incarcerated inmate, comprising: a data communication device for transmitting and receiving medical database to and from remote servers; a display device for displaying healthcare guidelines to a user; an IO controller for receiving health information of the inmate from the user; a storage unit for storing computer programs, the medical data and an inmate database; and a controller for executing the computer programs that causes the apparatus to ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); MPEP 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (storing and retrieving information in memory)).  Therefore, these elements of the limitations only amount to well-understood, 

Claims 1 and 12, when combined, of the instant Application recite elements which include “ ... an inmate database ... a medical database ... an apparatus ... a data communication device ... remote servers; a display device for displaying healthcare guidelines to a user; an IO controller for receiving health information of the inmate from the user; a store unit for storing computer programs ... and an inmate database; and a controller for executing the computer programs that causes the apparatus to ....”  Each of these computer elements is recited at a high level of generality (e.g., generic databases, an apparatus, a communication device, servers, a display device, an IO controller, a controller, a store unit for storing computer programs, etc.), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea, since each computer element of Claims 1 and 12, when combined, of the instant Application, including “ ... an inmate database ... a medical database ... an apparatus ... a data communication device ... remote servers; a display device for displaying healthcare guidelines to a user; an IO controller for receiving health information of the inmate from the user; a store unit for storing computer programs ... and an inmate database; and a controller for executing the computer programs that causes the apparatus to ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.


	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.

Dependent Claims:

	Claim 2 recites further comprising: receiving a new health condition of the inmate; associating the new health condition with the collected health information for the inmate; and recording the association of the new health condition with the collected health information for the inmate onto the medical database.  The limitations of “... further comprising: receiving a new health condition on the inmate; associating the new health condition with the collected health information for the inmate; and recording the association of the new health condition with the collected health information for the inmate ...” fall within the scope of an abstract idea as set out above.  Claim 2 further includes the additional elements of “... the medical database.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.  

	Claim 3 recites further comprising checking the collected health information of other inmates listed in the inmate database against the medical database.  The limitations of “... further comprising checking the collected health information of other inmates listed ...” fall within the scope of an abstract idea as set out above.  Claim 3 further includes the additional elements of “... the inmate database 

	Claim 4 recites further comprising transmitting the association of the new health condition with the collected health information for the inmate to other medical databases.  The limitations of “... further comprising transmitting the association of the new health condition with the collected health information for the inmate ...” fall within the scope of an abstract idea as set out above.  Claim 4 further includes the additional elements of “... other medical databases.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 5 recites further wherein the medical database is updated with medical information from third parties and with the collected health information stored in the inmate database.  The limitations of “... updated with medical information from third parties and with the collected health information ...” fall within the scope of an abstract idea as set out above.  Claim 5 further includes the additional elements of “... the medical database ... [and] stored in the inmate database ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 6 recites further comprising: communicating with wearable health data collector placed onto the inmate; and receiving health information transmitted by wearable health data collector.  The limitations of “... further comprising: communicating with ... and receiving health information transmitted ...” fall within the scope of an abstract idea as set out above.  Claim 6 further includes the additional elements of “... wearable health data collector placed onto the inmate ... [and] transmitted by 

	Claim 8 recites wherein the computer executes the computer programs further causes the apparatus to receive a new health condition on the inmate, associate the new health condition with the collected health information for the inmate, and record the association of the new health condition with the collected health information for the inmate onto the medical database.  The limitations of “... receive a new health condition on the inmate, associate the new health condition with the collected health information for the inmate, and record the association of the new condition with the collected health information for the inmate ...” fall within the scope of an abstract idea as set out above.  Claim 8 further includes the additional elements of “... wherein the computer executes the computer programs further causes the apparatus to ... onto the medical database.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 9 recites wherein the computer executes the computer programs further causes the apparatus to check the collected health information of other inmates listed in the inmate database against the medical database.  The limitations of “... to check the collected health information of other inmates ...” fall within the scope of an abstract idea as set out above.  Claim 9 further includes the additional elements of “... wherein the computer executes the computer programs further causes the apparatus ... the inmate database against the medical database.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.



	Claim 11 recites wherein the computer executes the computer programs further causes the apparatus to communicate with wearable health data collector placed onto the inmate, and receive health information transmitted by wearable health data collector.  The limitations of “... and receive health information transmitted ...” fall within the scope of an abstract idea as set out above.  Claim 11 further includes the additional elements of “... wherein the computer executes the computer programs further causes the apparatus to communicate with wearable heath data collected placed onto the inmate ... transmitted by wearable health data collector.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 12 recites wherein the medical database is updated with medical information from third parties and with the collected health information stored in the inmate database.  The limitations of “... is updated with medical information from third parties and with the collected health information ...” fall within the scope of an abstract idea as set out above.  Claim 12 further includes the additional elements of “... wherein the medical database ... [and] stored in the inmate database.”  Under the practical 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/08430 A1 to Vo, et al. (hereinafter 'Vo'), and further in view of CA 2861989 A1 to Torgersrud, et al. (hereinafter 'Torgersrud').


Regarding Claim 1, Vo discloses a method for prescribing healthcare guidelines to an incarcerated inmate (... managing patient or patient populations within a fully integrated captivated healthcare system ... , Abstract; providing Diabetes Disease Management Guidelines, Figure 27F; treating inmates, [0019], [0090]; patient/inmate data from the Concepcion Prison dashboard, [0084]) comprising:

Receiving identification of an inmate (the patient profile includes an inmate number, [0019], [0090]);

Collecting health information from the inmate (collecting prior medical records or a history of medical conditions from an inmate, [0019], [0090]; ... performing at least one screening test and including results of the at least one screening test in the patient profile ..., [0020]);

... Storing the collected health information into an inmate database (... at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results ... , [0022]);

Comparing the collected health information for the inmate against a medical database (... comparing a patient or patient population to a control group or pre-treatment patient profile or patient population profile ... , Abstract; determine a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population or other comparison mechanism using the computer system, Figure 26);

Identifying a health condition based on a comparison result ( ... assesses a state of the disease based upon clinical results, and updating the patient profile(s) or patient population profile(s) to include the clinical results of the at least one test and the assessed disease state using the computer system ..., [0018]); and

Prescribing a treatment guideline according to the identified health condition (Diabetes Disease Management Guideline, Figure 27F; patient treatment, [0017-0018]).

	
	However, Vo does not explicitly disclose prompting for additional health information based on the collected health information.


	Torgersrud discloses a computer-implemented method for processing a secure facility resident medical assistance request (Abstract; [0013]) comprising:

Prompting for additional health information based on ... collected health information ( ... routing the request form back to the secure facility resident if further information is required and if the further information is required, accepting the further information from the secure facility resident, Abstract; [0007]; medical care requests, [00101]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the computer-implemented method for processing a secure facility resident medical assistance request, as previously disclosed by Torgersrud, to the method for prescribing healthcare guidelines to an incarcerated inmate, as previously disclosed by Vo, in order to reduce the time required by facility staff to process and track medical care requests made by prison inmates, while reducing the complexity associated with managing request programs (Torgersrud, [0003], [0007], [00101]).



Regarding Claim 2, Vo and Torgersrud, in combination, disclose the method of claim 1, and Vo discloses further comprising:

Receiving a new health condition on the inmate ( ... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]);

Associating the new health condition with the collected health information for the inmate ( ... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]); and

Recording the association of the new health condition with the collected health information for the inmate onto the medical database ( ... at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results ... , [0022]; transferring data for storage, [0053]).



Regarding Claim 3, Vo and Torgersrud, in combination, disclose the method of claim 2, and Vo discloses further comprising checking the collected health information of other inmates listed in the inmate database against the medical database (comparing a patient population to inmate disease criteria stored in a database; determine a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population or other comparison mechanism using the computer system, Figure 26).


Regarding Claim 4, Vo and Torgersrud, in combination, disclose the method of claim 2, and Vo discloses further comprising transmitting the association of the new health condition with the collected health information for the inmate ( ... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]) to other medical databases (transmitting data cubes to various databases, Figure 3; [0053]).



Regarding Claim 5, Vo and Torgersrud, in combination, disclose the method of claim 1, and Vo further discloses wherein the medical database is updated with medical information from third parties (updating a medical database with data collection from various medical databases, including EMR, PRS, DLA, NDDF, FDB and UR databases, for example, [0053]) and with the collected health information stored in the inmate database ( ... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]; transmitting data cubes to various databases, Figure 3; [0053]).


Regarding Claim 7, Vo discloses an apparatus, for prescribing healthcare guidelines to an incarcerated inmate (... systems are provided for ... managing patient or patient populations within a fully integrated captivated healthcare system ... , Abstract; providing Diabetes Disease Management Guidelines, Figure 27F; treating inmates, [0019], [0090]; patient/inmate data from the Concepcion Prison dashboard, [0084]), comprising: 

A data communication device for transmitting and receiving medical database to and from remote servers (where data is transmitted to, and received from disclosed CMC Data Warehouse, Figure 3, [0053]; transmitting and receiving data from both external databases and internal databases, Figure 26; [0022]; internal databases and external databases in communication via a network, [0093]);

A display device for displaying healthcare guidelines to a user ( ... managing patient or patient populations within a fully integrated captivated healthcare system ... , Abstract; ... using aggregated and de-aggregated data displayed on a plurality of dashboards, [0017]; providing Diabetes Disease Management Guidelines, Figure 27F; treating inmates, [0019], [0090]; patient/inmate data from the Concepcion Prison dashboard, [0084]);

An IO controller for receiving health information of the inmate from the user (collecting prior medical records or a history of medical conditions from an inmate, [0019], [0090]; ... performing at least one screening test and including results of the at least one screening test in the patient profile ..., [0020]; ... data 312 may also be manually entered into the data warehouse 310 via data entry dashboard (e.g., web site, etc.) ... , [0053]);

providing Diabetes Disease Management Guidelines, Figure 27F; treating inmates, [0019], [0090]; patient/inmate data from the Concepcion Prison dashboard, [0084]; where computer programs, medical data and a database can be transmitted to, and received from disclosed CMC Data Warehouse, Figure 3, [0053]; transmitting and receiving data from both external databases and internal databases, Figure 26; [0022]; ... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]; transmitting data cubes to various databases, Figure 3; [0053 internal databases and external databases in communication via a network, [0093]; a software module executed by a processor (i.e., computer programs), [0100]); and

A controller for executing the computer programs that causes the apparatus to ( ...  a software module executed by a processor ... , [0100])

Receive inmate identification (the patient profile includes an inmate number, [0019], [0090]; storing a patient profile including patient data, [0020]),

Collect the health information of the inmate (collecting prior medical records or a history of medical conditions from an inmate, [0019], [0090]; ... performing at least one screening test and including results of the at least one screening test in the patient profile ..., [0020]),

... at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results ... , [0022]),

Compare the collected health information for the inmate against the medical database ( ... comparing a patient or patient population to a control group or pre-treatment patient profile or patient population profile ... , Abstract; determine a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population or other comparison mechanism using the computer system, Figure 26),

Identify a health condition based on a comparison result (... assesses a state of the disease based upon clinical results, and updating the patient profile(s) or patient population profile(s) to include the clinical results of the at least one test and the assessed disease state using the computer system ..., [0018]), and 

Prescribe a treatment guideline according to the identified health condition (Diabetes Disease Management Guideline, Figure 27F; patient treatment, [0017-0018]).



	However, Vo does not explicitly disclose prompt for additional health information based on the collected health information.


Abstract; [0013]) comprising:

... prompt for additional health information based on ... collected health information ( ... routing the request form back to the secure facility resident if further information is required and if the further information is required, accepting the further information from the secure facility resident, Abstract; [0007]; medical care requests, [00101]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for processing a secure facility resident medical assistance request, as previously disclosed by Torgersrud, within the apparatus for prescribing healthcare guidelines to an incarcerated inmate, as previously disclosed by Vo, in order to reduce the time required by facility staff to process and track medical care requests made by prison inmates, while reducing the complexity associated with managing request programs (Torgersrud, [0003], [0007], [00101]).



Regarding Claim 8, Vo and Torgersrud, in combination, disclose the apparatus of claim 7, and Vo further discloses wherein the computer executes the computer programs further causes the apparatus to ( ...  a software module executed by a processor ..., [0100])

... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]),

Associate the new health condition with the collected health information for the inmate ( ... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]), and

Record the association of the new health condition with the collected health information for the inmate onto the medical database ( ... at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results ... , [0022]; transferring data for storage, [0053]).



Regarding Claim 9, Vo and Torgersrud, in combination, disclose the apparatus of claim 7, and Vo discloses wherein the computer executes the computer programs further causes the apparatus ( ...  a software module executed by a processor ..., [0100]) to check the collected health information of other inmates listed in the inmate database against the medical database (comparing a patient population to inmate disease criteria stored in a database; determine a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population or other comparison mechanism using the computer system, Figure 26).



Regarding Claim 10, Vo and Torgersrud, in combination, disclose the apparatus of claim 7, and Vo discloses wherein the computer executes the computer programs further causes the apparatus ( ...  a software module executed by a processor ..., [0100]) to transmit the association of the new health condition with the collected health information for the inmate (... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]) to other medical databases (transmitting data cubes to various databases, Figure 3; [0053]).



Regarding Claim 12, Vo and Torgersrud, in combination, disclose the apparatus of claim 7, and Vo further discloses wherein the medical database is updated with medical information from third parties (updating a medical database with data collection from various medical databases, including EMR, PRS, DLA, NDDF, FDB and UR databases, for example, [0053]) and with the collected health information stored in the inmate database ( ... the disease may be a first disease, and the steps further include determining a health management status of the patient with respect to a second disease based on the patient profile and a co-morbidity of the first disease with the second disease, [0020]; transmitting data cubes to various databases, Figure 3; [0053]).



Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vo and Torgersrud as applied to claims 1 and 7 above, and further in view of US 2019/0209022 A1 to Sobol, et al. (hereinafter 'Sobol').


	Regarding Claim 6, Vo and Torgersrud, in combination, disclose the method of claim 1, but neither Vo nor Torgersrud explicitly discloses further comprising: communicating with wearable health data collector placed onto the inmate; and receiving health information transmitted by wearable health data collector.


	Sobol discloses a method of monitoring a prison inmate with a wearable electronic device (Abstract; analyzing the change in an individual’s health condition, including prison inmates, [0360]), further comprising:

Communicating with wearable health data collector placed onto the inmate (Abstract; analyzing the change in an individual’s health condition, including prison inmates, [0360]); and 

Receiving health information transmitted by wearable health data collector (Abstract; analyzing the change in an individual’s health condition, including prison inmates, [0360]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method of monitoring a prison inmate with a wearable electronic device, as previously disclosed by Sobol, to the method for prescribing healthcare guidelines to an incarcerated inmate, as previously disclosed by Vo, for achieving improved accuracy and reliability in analyzing and determining a change in an individual’s health condition (Sobol, Abstract; [0360]).



Regarding Claim 11, Vo and Torgersrud, in combination, disclose the apparatus of claim 7, but Vo does not explicitly disclose wherein the computer executes the computer programs further causes the apparatus to communicate with wearable health data collector placed onto the inmate, and receiving health information transmitted by wearable health data collector.


	Sobol discloses a wearable electronic apparatus for monitoring a prison inmate (Abstract; analyzing the change in an individual’s health condition, including prison inmates, [0360]), wherein the computer executes the computer programs further causes the apparatus to ( ...  a software module executed by a processor ..., [0100]) communicate with wearable health data collector placed onto the inmate (Abstract; analyzing the change in an individual’s health condition, including prison inmates, [0360]), and receive health information transmitted by wearable health data collector (Abstract; analyzing the change in an individual’s health condition, including prison inmates, [0360]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the wearable electronic device for monitoring a prison inmate, as previously disclosed by Sobol, within the apparatus utilized for prescribing healthcare guidelines to an incarcerated inmate, as previously disclosed by Vo, in order to achieve improved accuracy and reliability in analyzing and determining a change in an individual’s health condition (Sobol, Abstract; [0360]).



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 9,155,504 B1 to Brady, et al. (hereinafter ‘Brady’) is directed toward a method and system for monitoring a prisoner, including monitoring the prisoner’s vital signs and movement of the prisoner; US 2019/0311606 A1 to Hodge (hereinafter ‘Hodge’) is directed toward communication devices for guards of controlled environments, including controlled prison environments; US 2021/0182992 A1 to Shi, et al. (hereinafter ‘Shi’) is directed toward an intelligent monitoring control system based on the analysis of prisoner information; US 2014/0221797 A1 to Bailey, et al. (hereinafter ‘Bailey’) is directed toward systems, methods, components, and software for monitoring and notification of vital sign changes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626